Citation Nr: 1011931	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-33 684	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  
He died on November [redacted], 2003.  The appellant is his surviving 
spouse.

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in October 2006, the appellant requested a 
hearing before the Board at the RO.  Thereafter, the RO 
scheduled the appellant for such a hearing, but months before 
the hearing occurred, she requested a postponement thereof.  
The Veterans Law Judge (VLJ) scheduled to hold the hearing, 
granted the motion to reschedule the hearing.  RO then 
scheduled her for another hearing in April 2008.  

By written statement dated in March 2008, she again requested 
postponement of the hearing on the basis that she was in the 
process of obtaining important evidence in support of her 
claim.  The undersigned has discussed this matter with the 
VLJ scheduled to conduct the April 2008 hearing; that VLJ has 
concluded that the appellant had again shown good cause and 
that the motion to reschedule should be granted.

Inasmuch as the motion to reschedule has been granted, the 
Board REMANDS this case for the following action:

Afford the appellant a hearing before the 
Board at the RO.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of this claim.  The appellant need not take 
action unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

